SEITZ, Circuit Judge,
concurring.
Plaintiff Chinchello’s claim is that the Constitution imposed on Carlson affirmative duties to train, supervise and discipline his subordinates so that the plaintiff’s constitutional rights would not be invaded. Assuming the existence of some such affirmative duties, I believe that, as applied to Carlson, the extent of those constitutional duties was not free from doubt under the case law existing at the critical date. I therefore agree that we have jurisdiction over Carlson’s appeal and I concur in the judgment of the court reversing the district court based on the application of the qualified immunity doctrine.
I agree that Scott’s appeal should be dismissed.